FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KARINE KHACHATRYAN,                               No. 11-70775

               Petitioner,                        Agency No. A079-251-208

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Karine Khachatryan, a native of the former U.S.S.R. and citizen of Armenia,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo questions


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The BIA did not abuse its discretion in denying Khachatryan’s motion to

reopen based on ineffective assistance of counsel because she failed to show that

she was prejudiced by her former counsel’s conduct. See id. at 793-94 (prejudice

results when “the performance of counsel was so inadequate that it may have

affected the outcome of the proceedings”). Khachatryan’s due process claim

therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and prejudice for a petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                  11-70775